Mr. Justice Saldaña,
dissenting.
A brief analysis of the opinion delivered by this Court in the appeal taken herein will reveal its full significance: with absolute impunity, the wife can fraudulently conceal from her husband a fact of such solemn importance as her prenuptial pregnancy by another man. In the face of such conduct the husband has no legal remedy. In the first place, the divorce decree that the latter requested in his complaint does not lie. Although it seems unbelievable, the ground of “cruel treatment or grave injury” can not be invoked because the concealment is considered as a fact prior to the marriage. On the other hand, the Court decides impliedly that annulment of the marriage does not lie either on the ground of mistake or error as to the person or deceit on the wife’s part. Thus, at least legally, the husband has no other choice but to continue his usual married state.
*186But is this actually so? In my opinion it seems impossible to admit it.- The fraudulent concealment of prenuptial pregnancy is an act of the wife that impairs the conjugal relationship in its very essence. Undoubtedly, the concealment began before the marriage. But it was also contemporaneous with the marriage, and, we must stress, continued for several months afterwards. This implies that it strictly concerns an act subsequent to the marriage that seriously mars the honor and feelings of the husband. Its inevitable result is the impossibility of any cohabitation between the spouses. And we must recognize that it also destroys the purposes which, strictly speaking, are essential to the marriage. Which means, in my opinion, that that conduct of the wife constitutes “grave injury” and, therefore, sufficient cause in the legal order to constitute ground for divorce pursuant to § 96 of our Civil Code. 31 L.P.R.A. § 321. I really doubt very much that today in Puerto Rico we apply the maxim caveat emptor, with regard to divorce, with the strictness it had in ancient times in mercantile law, or the cynic aphorism that “in marriage he who can will deceive.” Thus I am forced to disagree with the majority opinion.
For more than half a century, there has existed in our law the elastic concept of “grave injury” as a ground for divorce. It refers, in general terms, to a serious violation of the mutual duties inherent in the marriage or to a serious offense to the dignity of a spouse. It establishes what Pound calls a “flexible standard” and which Stone with more precision characterizes as a “category of indeterminate reference.” See Pound, An Introduction to the Philosophy of Law (rev. ed. 1954), 57-59 and Stone, The Province and Function of Law (1950), 185-86. In effect, the injurious acts are so diverse in nature • and form that it would be futile to attempt to anticipate them in the statute. Besides, there is no specific measure or scale to weigh their gravity. That is why the statute only establishes a general term of “grave *187injury,” which in reality permits the inclusion of a great number of concrete grounds for divorce. Could the legislator disregard that provision and catalogue all the injuries between spouses, with a coefficient of gravity for each category, requiring that a certain total of points, or a certain average be attained each year, in order to entitle one of the spouses to obtain a divorce? Evidently not. The legislator must resort, by sheer necessity, to a flexible and incompletely formulated standard, and delegate his rule-making power to the hands of the judges. Purposely they are endowed with a broad margin of discretion “to decide (each) case in conformance with all the circumstances thereof, dispensing that individual and humane justice which is none other than equity.” Castán, La Formulación Judicial del Derecho (2d rev. ed. 1954), 108.
Thus, the flexible standard of “grave injury” as a ground for divorce has the function to render the law adaptable to life and to serve in the solution of each individual case. Its application permits and requires primarily an ethical judgment of human conduct. To decide whether “grave injury” exists in a concrete case, the judges can not dispense with the sense of justice that is a part of the convictions or beliefs that actually influence the people in a community. The letter of the legal precept does not acquire sufficient meaning without that notion of complementary value. In other words, only by using all their knowledge, acquired by experience, can the judges determine whether this or that conduct constitutes the normal and typical behavior of the spouses. Ultimately, their decision always depends on the common sense that tells them what is “just” in accordance with the pre^ dominating collective convictions. This does not mean, ’ of course, that the judicial decision is free or arbitrary. On the contrary: the judge must be neutral and his evaluation must be objective. But neutrality only means imparting justice in conscience, discarding opinions or personal pref*188erences and avoiding deviations of another type. It does not mean indifference at the inevitable problem of evaluation which is raised when the legal order rules the conduct of the spouses by means of the flexible concept of “grave injury.” See Castán, Teoría de la Aplicación e Investigación del Derecho 171-173 (1947) ; Cossio, El Derecho en el Derecho Judicial (1945) ; Recaséns Siches, Nueva Filosofía de la Inter-pretación del Derecho 204-291 (1956) ; Cahn, The Sense of .Injustice 3-50 (1949).
Hence the reasoning as well as the decision of the majority 'opinion is inacceptable. In my opinion, taking into account the social convictions as to the meaning and scope of “grave injury” as the standard regulating the conduct of the people of Puerto Rico, the husband has the right to obtain a divorce in the case at bar. A wife can not neglect to reveal to her husband a fact of such serious character as her antenuptial pregnancy by another man. Naturally, in order for “grave injury” to exist, it is indispensable that that fact be concealed or misrepresented in bad faith, that is, by deceit or fraud-. Besides, since one can not conceal what everybody knows, divorce should not lie if the husband accepted to contract marriage when the pregnancy was evident. But in the case at bar: 1, It involves a deceitful and deliberate concealment of the condition of antenuptial pregnancy. 2, The husband actually ignored that situation completely. 3, The pregnancy of the wife by another man was not so notorious as to warrant its disclosure. 4, The guilty concealment of the wife commenced prior to the marriage, continued during the celebration thereof and until the husband discovered the -deceit several months later. Thus, the wife committed an •.act which undoubtedly constitutes a very serious offense to the dignity of her husband. And once he discovered the ■deceit, was conjugal life humanly possible? or, did the object ■of marriage subsist in any way? Our social customs and beliefs prevent it. And in truth we do not need a socio*189logical study to realize that those convictions still prevail in our social atmosphere. The spirit of observation is sufficient.1
There is no doubt that grave injury can only be based on the acts committed subsequent to the marriage, or at least, ■ simultaneously with the celebration thereof. In effect, prior to the marriage there can be no offense against a spouse nor a breach of the obligations between the spouses. But here we are not concerned with an act of the -wife strictly prior to the marriage: having had sexual relations with another man and having become pregnant by him. The injurious act in this ease consists in the fraudulent concealment and prolonged deceit of the prenuptial pregnancy. That concealment and that deceit began prior to the marriage, but they were also contemporaneous with its celebration. More so: they continued for several months after the marriage. And we must also consider as grave injury the subsequent disclosure of that pregnancy to the husband. So that the special form of injury committed by the wife in the case at bar is logically subsequent to the marriage. ■
Now then, could it be argued that the proper legal solution is annulment of the marriage (1) by mistake as to the person, or (2) by deceit on the part of the wife? The statute in Puerto Rico does not accept those grounds for annulment of marriage. Sections 69 to 77 of the Civil Code (1930 ed.), 31 L.P.R.A. § § 232-245. As Muñoz Morales states: “It seems, that in the haste of their revision, the legislators of 1902 forgot to include mistake or error as to the person as one of the grounds that vitiate or annul the consent; and they did not notice that such ground was present in the Spanish Code and in the Code of Louisiana, in the French and Italian Codes, and in the same bill enacted by that Commission (Code) ; therefore, the Civil Code of Puerto Rico *190does not contain today mistake or error as to the person as a ground affecting the consent and validity of marriage.” Reseña Histórica y Anotaciones al Código Civil de Puerto Jileo — Book I, p. 203 (1947). Thus we can not raise in Puerto Rico the problem of whether in the “mistake as to the person” we can admit error of identity and also error in respect to the qualities of the person that can be considered essential “within the evaluation predominating in the social sphere of the contracting parties.” V-l Castán, Derecho Civil Español, Común y Foral (7th ed. 1954), 129. Cf. 4 Espín Cánovas, Manual de Derecho Civil Español 46 (1956). On the other hand, the defects invalidating consent in ordinary contracts are not applicable to marriage. Sections 1217-22 of the Civil Code (1930 ed.), 31 L.P.R.A. § § 3403-3421. And the legislator has expressly established the following causes for invalidity of consent concerning marriage: “1. When given to an abductor by the abducted before the latter has recovered her liberty; 2. When obtained by violence or intimidation.” Section 73 of the Civil Code (1930 ed.), 31 L.P.R.A. § 241. Hence the deceit by the wife does not render the marriage invalid. Cf. 1 Colin and Capi-tant, Curso Elemental de Derecho Civil (Sp. transí., 3d ed. 1952), 375-405; and Velázquez, ¿Puede Admitirse el Dolo como Causa de Nulidad del Matrimonio en Puerto Rico?, 10 Rev. Jur. de la U.P.R. 449 (1941).
A similar situation exists in France. There deceit is not admitted by operation of law as ground for annulment of marriage. And besides, the antenuptial pregnancy by another man is not considered as a “mistake as to the person” vitiating consent. To prove it we need only quote the following summary of French law: “The three defects of consent that by common law may entail the annulment of a contract are, as is known, error, violence and deceit. In the matrimonial system it happens that, pursuant to § 180 (of the French Civil Code), marriage can be challenged either *191because one of the spouses has not given his consent freely, and therefore, has suffered violence, or because there has been an error. Consequently, it shall be noted right away that the text omits one of the three defects of consent, deceit. This silence is intentional. A secular tradition forbids that marriage be attacked by one of the spouses, alleging that his or her consent was obtained through trickery and fraudulent working of the other spouse.” 1 Colin and Capitant, Curso Elemental de Derecho Civil (Sp. transL., 3d ed. 1952), 375. With respect to the error the same text writers state the following: “Evidently here is involved only error as to the person. It is the one provided by § 180, second paragraph. We wonder what is meant by that. Our case law, following the tradition of the ecclesiastical courts, admits (besides the error with respect to physical identity) that there can be error . . . when one is mistaken as to the essential quality of the person. But, what is this essential quality? Our courts say it merely concerns the family status of the individual, or as it is also said, his civil identity; for example, where one of the spouses uses a false name or a false civil status to make the other one believe that he belongs to a family to which he is really a stranger. But any error concerning, for example, the physical, moral and even judicial integrity of the individual, is not considered as error as to the person pursuant to § 180.” Ibid. 376-77.2
It is therefore very significant that the jurisprudence of the courts and the doctrine of the French civil writers have considered the deceitful concealment by the wife of her ante-nuptial pregnancy, as ground for divorce, in construing a provision of law concerning “grave injury” which is identical to the one set forth in paragraph 4 of § 96 of our Civil Code. It should be noted that while in Spain divorce meant the mere *192personal separation of the spouses and not the dissolution of the bond, the origin of the ground of cruel treatment or grave injury in Puerto Rico is found in the Spanish Civil Marriage Act of 1870 (“grossly abusive language or conduct inflicted by the husband on the wife”) and in § 105 of the Spanish Civil Code of 1889 (“personal violence or grossly abusive conduct”). In turn, the Spanish legislation was taken from § 231 of the French Civil Code which refers to “acts of excess, corporal attack, and grave injury.” See 4 Valverde, Tratado de Derecho Civil Español (4th ed. 1938), 188 et seq.;
1 Manresa, Comentarios al Código Civil Español (7th ed. 1956) 628-33; and II — 1 Puig Peña, Tratado de Derecho Civil Español (1953), 516 et seq. In France, “the wife who has concealed her condition of antenuptial pregnancy from her husband commits grave injury (as regards divorce).” 1-2 Josserand, Derecho Civil 150-51 (Sp. transí. 1950). Or, as it has also been said, “injurious acts must occur for the first time after the celebration of the marriage. However, the majority of authors admit that facts prior to the marriage such as immoral conduct of the wife or her pregnancy can,if concealed from the husband, constitute grave injury. In that case the injury is not so much the prior act as the silence kept by its author. It is the deceit prolonged until the marriage that is considered injurious.” 1 Ripert and Boulanger, Traité Elementaire de Droit Civil de Marcel Pla-niol (3d ed. 1946), 400. It is correctly stated that had the husband known about the pregnancy before the marriage, he would not have married.3 Thus, the experience of the *193jurists, in a system of civil law containing rules on the annulment of marriage and grounds for divorce which are very similar to ours, ratifies the result of our previous analysis concerning the meaning of “grave injury” as sufficient ground for granting divorce.
On the other hand, in the United States the legislation on this point is obviously very different from ours. That is why we can not limit ourselves to examining American decisions in order to determine whether the concealment of antenuptial pregnancy should be considered as “grave injury.” The statutes of some states expressly provide that antenuptial pregnancy by another man is ground for divorce. 2 Vernier, American Family Laws (1932) 70. In other states “fraud” is ground for divorce and it has been decided that concealment of antenuptial pregnancy constitutes “fraud.” Lyman v. Lyman, 97 Atl. 312 (Conn. 1916) ; Kissell v. Kissell, 60 A.2d 834 (Pa. 1948). But in a host of states said pregnancy constitutes ground for annulment of the marriage. Kings-ley, Fraud as a Ground for Annulment of a Marriage, 18 So.Cal. L. Rev. 213 (1945); Vanneman, Annulment of Marriage for Fraud, 9 Minn. L. Rev. 497 (1925) ; Kingsley, What are the Proper Grounds for Granting Annulments? 18 Law & Contemp. Prob. 39 (1953). The only exception, which, by the way, is irrational, is that the annulment of the marriage does not lie if the husband also had sexual relations with the wife prior to the marriage, even if it is proved that he is not the father of the child. The following is concluded: “He who knowingly bathes in a polluted stream, deliberately contributing contamination to its waters, should not reasonably be surprised at any subsequent revelations as to the character or the extent of its original defilement.” Bahrenburg v. Bahrenburg, 150 N.Y. Supp. 589, 592 (1914). Cf. Cahn, The Moral Decision 94-110 (1955). In any event, we realize why it is unnecessary in the United States to decide whether the concealment of antenuptial pregnancy constitutes physical or mental “extreme cruelty.” This last *194ground for divorce exists in 43 states and corresponds to our “cruel treatment or grave injury.” See Vernier, op. cit. supra at 24-31.
The legal doctrine which in this concrete case warrants the divorce decree could be undoubtedly invoked if it concerned the deceitful concealment of other serious facts. Thus, for example: lack of virginity of the bride, homo-.sexualism of the husband, the existence of a child born out-ride the marriage, the venereal disease of a spouse, etc. But there is no practical difficulty nor legal impediment in this. It is for the judge to determine in each case whether “grave injury” exists, applying the views or requirements that we have briefly examined here. It is because of the impossibility of an exhaustive legislation that the standard of “grave injury” as a ground for divorce, comes into play. And the function of the latter is precisely: (1) to embrace the infinite varieties that injurious acts between spouses may entail; and (2) to fix as an index showing the seriousness of the injury — which renders it sufficiently important to constitute a ground for divorce — the impossibility of any marital cohabitation and the destruction of the essential purposes of marriage. In other words, the task of the judge ■under the doctrine of this case is identical with that which for more than a half a century the courts of Puerto Rico have undertaken without discrepancies or abuse. The only difference is that the application of the test of grave injury in divorce suits extends to acts of the spouses which begin ■prior to the marriage. There is no possibility of saving the .judges from that work by establishing canons with minute details. The same thing happens with injurious conduct that begins after the marriage. Of course, the conscious and •articulated application of flexible standards is a painful process, at times poignant to the mind and heart. But we have no other choice but to do our task authentic. Everything •else is but a fancy which, as Ortega says, is the “gap left *195by the absent action.” And experience shows that the courts* in Puerto Rico will continue solving those problems of “grave* injury” as they emerge.
Obviously we are not talking here of granting divorces, without serious grounds. Deceitful concealment constitutes-“grave injury” only on very strict grounds. That is why it would be an error to suppose that the enlargement of grave injury to cover these cases would bring marriage to a crisis, or would contribute to the disruption of the family in Puerto-Rico. In statistical terms, “cruel treatment or grave injury” was the ground in less than one-fourth of the total of divorces, issued in Puerto Rico during the last decade. On the other hand, separation for a period of three or more years, and. desertion are the main grounds for divorce: for example, in 1956 more than 76% of the total number of divorces in. Puerto Rico was based on those grounds. See the Annual Reports of the Secretary of Health for the years 1947. to-1956. The danger does not lie in granting the divorce where it is sanctioned or warranted, but in the practice of collusion to obtain the dissolution of the bond. This abuse can not lead to the conclusion that divorce must be suppressed in the cases of fraudulent concealment of a.fact which impairs the’ conjugal relationship in its essence. The thing to do is for the courts to exert themselves to the utmost in order to prevent simulations or collusions which really provoke the disruption by mutual consent of the spouses.4
In order to avoid confusion, it must be set forth that we have only resorted to the French decisions and doctrine “by *196■way of instructive antecedent” as Scaevola does in his treatise. II Código Civil (5th ed. 1946) 784-87. Naturally, ■the predominant social convictions in France can not be accepted nor applied without further analysis. In each case we would have to determine what constitutes “grave injury” in the Puerto Rican social sphere. But as to the deceitful -concealment of antenuptial pregnancy by another man, in the concrete circumstances presented by the case at bar, our present social beliefs coincide with those that move French law to characterize such conduct as “grave injury” making it a ground for divorce. On the other hand, we already stated the legal basis that permits us to resort to French law as a source of experience to judge the question at bar.
The elaborate development of the notion of grave injury in French doctrine should not be attributed to the fact that ■the legislator, because of political and religious conflicts, •could not make a lengthy enumeration of particular grounds Tor divorce. This explanation completely ignores the essential: the legislative technique and the legal method in force in the countries of codified law. The French Civil Code, .Radbruch states, does not have “a casuistical language” nor is it “dominated by the fancy of deciding beforehand, through exaggerated abstractions, all the legal cases imaginable”; ■on the contrary, “it consciously waives the pretension of .regulating everything, without omissions or gaps.” Intro-ducción a la Filosofía del Derecho 75 (1951). In other words, far from having a legislative technique based on clear -and precise formulas, as the one that predominates in Anglo-American countries, French Civil Law has a legislative technique based on brief, broad and flexible formulas. That is, it makes use of concepts, principles, standards, and general institutions which have the advantage of not wandering into the details of rigid, strict and casuistic rules. As stated by Portalis, one of the editors of the French Code, in his famous .speech on the preliminary title before Parliament: “To know *197that it is not possible to foresee everything is a wise foresight.” And he recognized that: “Regardless of what is done, laws will never fully replace the use of natural reason in the walks of life. The needs of society are so varied, business between men is so active, interests are so manifold, its relations so vast, that it is impossible for the legislator to foresee all. In those same subjects in which the legislator focuses his attention, there is a multitude of details which escape him or which are too questionable and variable to' be object of a legislative norm. Besides, how can one stop the action of time? How can one oppose the course of events or change the trend of customs? How can one know and calculate beforehand what only experience teaches us? Can foresight take care of matters that the mind can not reach? No matter how complete a Code may appear, yet codes are never-ending, as becomes evident when the judge confronts a thousand unexpected questions. Many things are, therefore, decided either by the rule of custom, by the discussion of scholars, or by the discretion of the judges. The function of the law is to determine roughly the general precepts of the law: and to establish principles fertile in consequences rather than to go into the details of questions that may arise with regard to each particular matter. It is for the judge and the lawyer, imbued with the general spirit of a legal system to attend to its implementation.” I Code Civil-Contenant la série des lois qui le composent, avec leurs motifs 13-17 (1803). That is why the premise of codified law is this: that “. . . the legal provisions are not more obscure because of their generality, but on the contrary, they have the advantage of embodying a greater number of rules, to serve better the needs of a practical and ever-changing life.” 2 Huber, El Derecho y su Realización 88-89 (Sp. transí. 1929).
Aside from that legislative technique, there is the method of investigation, application and interpretation of law used *198by the judges and authors, following the contents of the code. The basic ideas of this legal method are that: (1) . . the function of the judge or of the interpreter can not be simply reduced to the work of the subsumption of issues of fact under the legal standard, since the judge or the jurist has the burden of the more important mission of particularizing the law, integrating it with new solutions and, within certain limits, adapting it to life and rejuvenating it.” Castán, Teoría de la Aplicación e Investigación del Derecho (1947) 23; (2) “the work of the jurist in the investigation, elaboration and action of Law is not a mechanical and automatic function but, very far from it, a function that must be governed, in its manifold manifestations (interpretative, systematizing, integrating, corrective, etc.), by the consideration of the purposes of law, and not only of isolated purposes, but of the whole of the law and within the scope of its spirit.” Ibid., 361; (3) “In the first level of activity of the jurist . . . there is the material provided by the positive law in point. . . (but) this standard material, as it appears formulated, does not exhaust legal reality ... it is for legal science to elaborate the legal reality . . . for it must use all the suitable means of knowledge: observation, interpretation, conceptual analysis and synthesis.” Hernández Gil, Metodología del Derecho 382-83 (1945). The fundamental importance of this law method has been pointed out by Anglo-American jurists. For example: (1) “The attitude of our courts toward statute law presents a contrast to that of the civilians who have been more ready to regard statutes in the light of the thesis of the civil law that its precepts are statements of general principles, to be used as guides to decision.” Stone, The Common Law in the United States, 50 Harv. L. Rev. 4, 12, 13 (1936) ; and (2) “. . . The most serious objection to a code in a common-law jurisdiction is that we have no well developed common-law technique of developing legislative texts. Our technique of statutory interpretation is not *199adequate to the application of a code.” Pound, Sources and Forms of Law, 22 Notre Dame Lawyer 1, 76 (1946). See also, Pound, Common Law and Legislation, 21 Harv. L. Rev. 383 (1908) and Freund, Interpretation of Statutes, 65 U. of Pa. L. Rev. 207 (1917).5
This essential fact is thus explained: in instituting grave injury as ground for divorce, the lawmaker establishes in a country of civil law a category that by its breadth comprises, without violence, all the other grounds that produce the dissolution of the bond. If we apply the civilian manner of thinking, all the acts enumerated as specific grounds for divorce are only variations of the sweeping concept of “grave injury.” Adultery, conviction of felony, desertion, habitual drunkenness, attempt to corrupt the children, proposal of the husband to prostitute his wife, etc., constitute serious violations of the reciprocal duties stemming from the marriage or highly offensive acts that make the conjugal union impossible and destroy the main purposes of marriage. Only impotence or insanity occurring after marriage may be considered as independent grounds because there is no animus injuriandi. Does this mean that the legal enumeration oí grounds for divorce is entirely meaningless? The answer is undoubtedly no. The specified grounds are peremptory, that is, the judge can not refuse to pronounce a decree of divorce when they are proved. On the other hand, when it *200concerns the other innumerable facts that can be invoked as ground for divorce, the judge has full freedom to evaluate the injurious character of the act and the seriousness thereof, in accordance with the education, social position and other elements of fact that may arise. Is it clear now why the legislator in France did not feel bound to enumerate generously the particular grounds for divorce? Moreover, the dogma that attempts to create, as an inevitable consequence of the Puerto Rican system of enumerating causes, a limitation to the ground of “grave injury” relying on the “legislative intent” to curtail judicial discretion, has been found erroneous. This dogma is an unjustified corollary of the alleged restricted character of the legal enumeration. It really concerns a variation of the discredited maxim: “in-clusio unius est exclusio alterius.” And the exemplary attention that the legislator in Puerto Rico has given to the grounds for divorce is reduced to the following: from 1902 to 1959, the Legislature has added two new grounds for divorce: separation and incurable insanity. Three acts have been enacted to that effect in that half century: (1), Act No.'46 of May 9, 1933 (Sess. Laws, p. 304) — added the ground of separation for a period of more than 7 years— (2) Act No. 78 of May 6, 1938 (Sess. Laws, p. 191) — added the ground of incurable insanity — and lastly (3) Act No. 62 of April 29, 1942 (Sess. Laws, p. 582) reduced the separation period to 3 years. Of course, neither the traditional absence of deceit as ground for annulment of marriage in our civil law, nor the elimination of mistake or error in 1902 are material to the grounds of divorce. The significant differences between annulment and divorce with respect to spouses, children, property, etc. are highly known.
The doctrine of the Spanish courts and text writers is so sterile as to the meaning of grave injury that it deserves little mention here. As is known, the civil marriage system was applied in Spain when both spouses did not belong to the *201Catholic religion. Furthermore jurisdiction of trials on annulment, dissolution and separation of canonical marriages belongs exclusively to ecclesiastical courts. In the exercise of their exclusive jurisdiction, they apply in those grounds the provisions of canonical law. See V-l Castán, Derecho Civil Español, Común y Foral (7th ed. 1954), 66-115, 446-78. The provisions of the Spanish Civil Code which refer to the grounds for annulment of marriage and the grounds for “divorce” (that is, separation from bed and board), only apply to the civil marriages between non-Catholics. Needless to say, civil marriages are very uncommon and divorce cases even more uncommon. As for the rest, in Spain there only exists the imperfect divorce which never causes the dissolution of the bond. Precisely one of the reforms introduced in the Spanish Civil Code by the recent Act of April 24, 1958 was to eliminate the term “divorce” in § § 104 and 107 and substitute it for the expression “separation.” See 1 Santama-ría, Comentarios al Código Civil (1958) 166-68; Ramblas y Majada, Código Civil — Interpretado y Anotado (2d rev. ed. 1958) 115-17, pursuant to the changes introduced by the Act of April 24, 1958. The juridical doctrine in that country, aside from being meager, reflects, as is natural, the deep-rooted ideas and beliefs of the Spanish and Catholic tradition concerning the indissolubility of marriage and the immorality inherent in every “divorce.” Certainly that is not the trend in Puerto Rico today, and the question of divorce is maintained outside the religious plane. There is an unsurmountable distance between the Spanish world and ours with respect to divorce, without entering here into considerations of goodness or meritoriousness. In- this point the social climate in which “we live, move about and are” and the conscious ideas of the people in Puerto Rico are radically different from the Spanish ones. Cf. Castán Tobeñas, La Crisis del Matrimonio (1914) ; Giménez Fernández, La Institución Matrimonial (1943); Montero, El Matrimonio y las Causas *202Matrimoniales (4th ed. 1945) ; Amo, La Defensa del Vínculo (1954); Castán, La Condición Social y Jurídica de la Mujer (1955). Thus, it seems idle to probe into the Spanish commentators in order to determine our position with a view to finding the correct solution of the issue herein.
It is true that the ground of “grave injury” in Puerto Rico took its origin from § 105 of the Spanish Civil Code of 1889. But the historical approach can not be converted into fanatism or mysticism. For more than half a century the historical development of divorce in our country has followed a different path from the one set by the Spanish legal order. No one could deny that today the differences are radical. Hence the correct interpretation of the concept grave injury does not depend inexorably on the past. The scope of that flexible standard has to be in keeping with our social climate. And it would be a gross error to limit the judicial function by an ungrounded historicism which in reality begs the question raised in this case indicating that the Spanish juridical doctrine has never accepted the deceitful concealment of antenuptial pregnancy as a grave injury with regard to divorce.
When the text of the law resorts to flexible standards (eg. grave injury as ground for divorce), the courts can apply them only if they complete them. Without escape or remission, their legitimate duty consists in developing and adapting the law to the demands of social life. No one can substitute them in that function and their decision in the matter is untransferable. Any intent to leave the solution of the problem to the legislative agencies would be in truth to shirk the responsibility imposed on them by the legislator himself. Thus, said judicial determination can not be characterized as encroachment upon popular sovereignty nor is it tantamount to deciding problems that should be taken to the Legislative Assembly. Since the law delegates on the judges the function of choosing the concrete solution, it is simply *203impossible for the latter to act iri the form proposed by the political theories of Montesquieu or Rousseau. On the contrary: the courts must create standards of public policy in a. conscious and articulated manner. True they can never forget their subordinate position to the law nor adopt solutions that do not conform to the convictions which actually predominate and influence effectively the society in which they live. But it is obvious that within those limits, it is inevitable, in construing the meaning of grave injury, to reconcile the legal principles with the social realities of our atmosphere. They are there and we have to consider them irremissibly. Or what is the same, they are not at the mercy of whether the judges as officers want to accept them or not; although as individuals they may fight against them if repugnant to them, follow them when desirable, or try to surpass them by creating others of their own invention.
Hence it is a question of an irremediable and inexorable process in the work of adjudication: we have to choose between several possibilities, projecting on the circumstances the design or pursuit of our social life. By this process alone we discover our legal “realities”- viewed from their concrete perspective.' And thus it is clear that the work of the judges is one of imagination, invention, and art. This can not be concealed by saying noncommittally that the existence of “grave injury” in the deceitful concealment of antenuptial pregnancy may be found only by the interpolation of individual and subjective appreciations. Neither can it be said that the judges can waive their responsibility to formulate standards. As an illustrating simile: Doesn’t the same thing occur when the lawmaker delegates to an administrative agency full and flexible powers with a view to carrying out certain ends that he only expresses in general terms or by insinuations?’ See López v. Planning Board, 80 P.R.R. 625 (1958) and Frank, Courts *204on Trial (1949) 292-309.6 In the face of the law, the interpreter must remember Heraclitus’ thought: “The Lord whose oracle is in Delphi does not say, or conceal, but makes-signals.” Fragmentos, Núm. 11, in Gaos, Antología de la Filosofía Griega 80 (1940). And therefore, gently, but with a skilled and steady hand, doctrine and jurisprudence must create satisfactory solutions within the framework set by the legislator.7
Summing up: the fault of the wife in the case at bar constitutes in Puerto Rico a sufficiently grave injury to grant the divorce requested by the husband. But the lower court erred in making the additional unnecessary pronouncement that the son born of the marriage on February 21, 1954, that is six months and three days after the marriage, was illegitimate. In the first place, the child was not a party to the divorce suit and in any event, no guardian ad litem was appointed to protect his rights. Chabrán v. Méndez, 74 P.R.R. 719 (1953). Besides, in an action brought by a person with a right to challenge the legitimacy,8 the court *205would have to consider the rule that against the legitimacy of children born 180 days after the marriage has been celebrated “no other proof shall be admitted than the physical, impossibility of the husband to use his wife within the first one hundred and twenty days of the three hundred days that have preceded the birth of the child.” Section 113 of the-Civil Code (1930 ed.), 31 L.P.R.A. § 461. See Cubano v. Del Valle, 69 P.R.R. 538 (1949) ; Judgment of the Supreme-Court of Spain of January 24, 1947, 17 Jut. Civ. (2d ser.) 322; II — II Puig Peña, op. cit. supra at 33-38 (1953) ; 1 Man-resa, op cit. supra 642-80.9 Likewise we would have to bear in mind the period of prescription of the action to contest the-legitimacy of the child: three months after its birth is recorded in the registry, if the husband be in Puerto Rico, or after six months if he should be abroad, reckoning from the-time he has knowledge of the birth. Section 117 of the Civil Code (1930 ed.), 31 L.P.R.A. § 465.
In view of the foregoing, the said pronouncement concerning the son should be eliminated and as thus modified the judgment should be affirmed.

 However, see Steward and others: The People of Puerto Rico, A Study in Social Anthropology (1956), 10-16; 143-48; 158-60; 218-24; 291-94; 375-82; 440-46; 474; Stycos, Family and Fertility in Puerto Rico, chs. V and VI (1955).


 See on said questions the more detailed statements appearing in 2 Planiol and Ripert, Traite Pratique de Droit Civil Franeais (2d ed. 1952) 86-97; 3 Dalloz, Enoyelopedie Juridique — Repertoire de Droit Civil <1953) 356-59; and 1 Marty and Raynaud, Droit Civil 556-60 (1956).


 The doctrine in question is set forth and analyzed in: Civ. May 7, 1951 (Dalloz 1951, Jur. 472) ; Civ. July 5, 1956 (Dalloz 1956, Jur. 609) ; 49 Rev. Trimestrielle de Droit Civil 505 (1951); 57 id. 585-86 (1958) ; 2 Planiol and Ripert, Tratado Práctico de Derecho Civil Francés § § 518 and 531 (Sp. transí. 1939); 2 Dalloz, Encyclopedic Juridique — Repertoire de Droit Civil (1952) 113-28; 7 Aubry and Rau, Droit Civil Francais (6th ed. 1948) § 476; 2 Planiol and Ripert, Traité Pratique de Droit Civil Francais (2d ed. 1952) §§ 518 and 531; I Juillot de la Morandiere, Traité de Droit Civil de A. Colin et H. Capitant (1957) § § 1140-42; and I Carbonnier, Droit Civil (1957) § 128-B.


 It is well to indicate that the relation between the legal rules on. divorce and the social phenomena that at times are included under the categories of “disorganization of the family” and "instability of the marriage,” is not at all clear. See Rheinstein, The Law of Divorce and the Problem of Marriage Stability, 9 Vanderbilt L. Rev. 633 (1956); Llewellyn, Behind the Law of Divorce, 32 Col. L. Rev. 1281 (1932) and 33 id. 249 (1933) ; Hankins, Divorce in 5 Encyclopedia of the Social Sciences 177-85,' Baber, Marriage and the Family (1953); and Burgess and Locke, The Family (2d ed. 1953).


 We can only treat here lightly and summarily the decisive importance of the legislative technique and law method in the life of codified law. See among others: Gény, Méthod]s d’Interpretation et Sources en Droit Privé Positif (2d rev. ed. 1932) ; Id., Science et Technique en Droit Privé Positif (1924) ; Husson, Les Transformations de la Responsabilité— Etude sur la Pensée Juridique (1947) ; Bonnecase, The Problem of Legal Interpretation in France, 12 Journal of Comp. Legis. and Int. Law 79 (3rd ser. 1930) ; Renard, Introducción al Estudio del Derecho (Sp. transí. 1947) ; Roubier, Théorie Genérale du Droit (2d rev. ed. 1951) ; The Jurisprudence of Interests (Schoeh ed. 1948); Koschaker, Europa y el Derecho Romano (Sp. transl. 1955) ; Von Mehren, The Civil Law System (1957) 821-54; and Gutteridge, Comparative Law (2d ed. 1949) 101-16. Cf. Pound, The Theory of Judicial Decision, 36 Harv. L. Rev. 641, 802, 940.


 Cf. also, Rheinstein, Who Watches the Watchmen? in Interpretations of Modem Legal Philosophies — Essays in Honor of R. Pound (1947) 589-610; Fuller, Reason and Fiat in Case Law, 59 Harv. L. Rev. 376 (1946); Id., Positivism and Fidelity to Law, 71 Harv. L. Rev. 630 (1958); Recaséns Siches, op. cit. supra at 206-91.


 It is understood: the courts enjoy a different margin of discretion according to the standard material that they must apply. The most limited discretion is when it concerns the so-called “strict rules”: that is; the application to a particular and detailed hypothesis of facts, a likewise particular and detailed solution. But here it concerns a standard (grave injury) which is “the kind of standard at the opposite end . . . (since) the legislator in reality deposits his rule-making power in the hands of the interpreter when the latter must apply in particular situations certain standards such as good faith, reasonable conduef, j'ust cause, due care, etc.” Puig Brutau, La Jurisprudencia como Fuente del Derecho 205 (undated). See the examples of standards that Castán gives in Teoría de la Aplicación e Investigación del Derecho (1947) 171-73. Cf. Pound, Social Control Through Law 35-62, 103-34; L’Influence du Code Civil dans le Monde — Travaux de la Semaine Internationale du Droit (1950) 149-327, 331-554; Al-Sanhoury, Le Standard Juridique in Recueil Gény 144-56 (1935).


 Pursuant to $ 116 of the Civil Code (1930 ed.), 31 L.P.R.A. § 464,. legitimacy can only be attacked by the husband or his legitimate heirs. in the following cases: (a) if the husband has died before the termination of the period fixed for instituting his action in court, (b) if he shall have died after presenting his action without having desisted from it, and (c) if the child was born after the death of the husband. The child itself can also challenge legitimacy as an incident of the action of filiation provided by Act No. 229 of 1942 (Sess. Laws, p. 1296). See Agosto v. Javierre, 77 P.R.R. 444 (1954); Chaulón v. Chabrán 79 P.R.R. 286 (1956) and Pérez v. Torres, 79 P.R.R. 575 (1956).


 The presumption of said $ 113 is only applied in an action in which the legitimacy of a son born of the marriage is challenged. Obviously it-does not apply in this action of divorce. On the. other hand, the “conclusive” presumption established by § 463 of the Code of Civil Procedure, 32 L.P.R.A. § 1886, only refers to the case in which the spouses lead a marital life at the time of conception and in which the gestation period is not contrary to the laws of nature. Estate of McNamara, 183 Pac-552 (Cal. 1919) and Anderson v. Anderson, 5 P. 2d 881 (Cal. 1931).